Dowling, J.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York in November, 1919, and has practiced as such since his admission. On September 14, 1920, on behalf of a client he wrote a letter *765to a lady demanding, on behalf of his client, the return of a diamond engagement ring and other valuables, with a statement that the recipient of the. letter was liable for criminal prosecution, but that if she returned the property no further proceedings would be taken. The respondent admits the sending of the letter, admits that it was an improper letter and that if he had given proper consideration to the matter he would never have sent it, avers that the letter was written without any remuneration and as an act of friendship, and pleads his youth and inexperience in mitigation of the offense. He had previously been admitted to practice in the State of New Jersey and has produced certificates from officials in that State who knew him intimately and who certify to his good character and repute.
In view of the respondent’s youth and inexperience, he is censured for his imprudent act and the proceedings will be dismissed.
Latighlin, Page, Merrell and Greenbatjm, JJ., concur.
Proceeding dismissed. Settle order on notice.